Citation Nr: 1027830	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In that 
decision, the RO, among other things, denied the Veteran's claim 
for a TDIU.

In September 2009, the Veteran testified during a hearing before 
a decision review officer (DRO) at the RO.  In May 2010, the 
Veteran testified during a hearing at the RO before the 
undersigned.  Transcripts of each hearing are of record.

During the Board hearing, the Veteran submitted additional 
evidence along with a waiver of initial RO consideration of this 
evidence.  A remand for initial RO consideration of this evidence 
is therefore not required.  38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  Service connection is currently in effect for the following: 
migraine headaches, rated 30 percent disabling; PTSD with mood 
disorder rated 30 percent disabling; right knee arthritis, rated 
10 percent disabling; chronic fatigue syndrome, rated 10 percent 
disabling; right knee status post arthroscopic repair, rated 10 
percent disabling; left knee instability, rated 10 percent 
disabling; left knee degenerative joint disease, rated 10 percent 
disabling; and multiple disabilities rated noncompensable.

2.  The Veteran's service-connected disabilities render him 
unable to secure a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341(a), 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In an October 2007 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate the claim for a TDIU.  
This letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the October 2007 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claim, in the October 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  In the case of a claim for a TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect a veteran's service connected 
disabilities have on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  The Veteran 
was also provided with April and May 2008 VA examinations that 
specifically addressed the question whether the Veteran's 
service-connected physical and psychiatric disabilities preclude 
him from obtaining and maintaining gainful employment.  As 
explained below, these examinations were adequate because the 
examiners explained the reasons for their opinions based on 
examination findings and an accurate description of the evidence 
of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently informed).

Moreover, during the Board hearing, the undersigned indicated 
that the Veteran should submit potentially relevant additional 
evidence, and the Veteran in fact did submit such evidence.  This 
action supplements VA's compliance with the VCAA and satisfies 38 
C.F.R. § 3.103.  See Bryant v. Shinseki, No. 08-4080, 2010 WL 
2633151 (Vet. App. July 1, 2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a TDIU is thus ready to be 
considered on the merits.


Analysis

Pertinent regulations provide that a total disability rating may 
be assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there are two or more disabilities, one 
disability is rated 40 percent or more, and the combined rating 
of all disabilities is 70 percent or more. 38 C.F.R. § 4.16(a).  
In determining whether a Veteran meets these criteria, VA must 
consider disabilities of one or both lower extremities to be one 
disability, including the bilateral factor, if applicable.  Id.

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's 
policy to grant a TDIU in all cases where a service connected 
disability causes unemployability regardless of the percentage 
evaluations, i.e., on an extraschedular basis.  See 38 C.F.R. § 
4.16(b).

Service connection is currently in effect for the following: 
migraine headaches, rated 30 percent disabling; PTSD with mood 
disorder rated 30 percent disabling; right knee arthritis, rated 
10 percent disabling; chronic fatigue syndrome, rated 10 percent 
disabling; right knee status post arthroscopic repair, rated 10 
percent disabling; left knee instability, rated 10 percent 
disabling; left knee degenerative joint disease, rated 10 percent 
disabling; and status post left hydrocelectomy, right knee 
Baker's cyst, anal fissure, left inguinal herniorraphy scar, 
status post herniorraphy, each rated noncompensable.  The 
combined rating is 70 percent.  Although the Veteran does not 
have any single disability rated 40 percent, his bilateral knee 
disabilities, considered as one disability for purposes of 
determining whether he is entitled to a TDIU on a schedular 
basis, would warrant a 40 percent rating.  This is because the 
separate four separate 10 percent ratings for right and left knee 
disabilities, when combined pursuant to 38 C.F.R. § 4.25, results 
in a 33 percent rating (10x10=19; 19x10=27; 27x10=33), and 10 
percent (3.3) is added to this sum (pursuant to the bilateral 
factor), which equals 36.3, which is rounded up to 40 percent.  
Consequently, the Board finds that the Veteran is eligible for a 
TDIU on a schedular basis.

In its August 2008 rating decision, the RO found that the Veteran 
was not eligible for a schedular TDIU and denied a TDIU on an 
extraschedular basis.  Subsequently, in October 2008, the Veteran 
was granted service connection for mood disorder, and his 
service-connected PTSD, then rated 30 percent, was 
recharacterized as PTSD with mood disorder and continued.  In its 
June 2009 statement of the case, the RO continued the denial of 
the TDIU, again finding that he did not meet the schedular 
standard.  In the October 2009 supplemental SOC (SSOC), the RO 
again continued the denial of the TDIU, but did not explicitly 
indicate whether it had found that the Veteran met the schedular 
standards for a TDIU.  As the RO had previously indicated that 
the Veteran did not meet this standard, the Board concludes that 
the RO implicitly found that he did meet this standard and denied 
the claim for a TDIU on a schedular basis.  In any event, the RO 
considered the dispositive question of whether the Veteran's 
service-connected disabilities precluded him from engaging in 
substantially gainful employment and the Veteran is not 
prejudiced because the Board is considering this same question in 
adjudicating the TDIU on a schedular basis.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  See also 38 C.F.R. § 
19.9(a)(1) (remand required only when further action "is 
essential for a proper appellate decision").  Similarly, even 
though service connection for a mood disorder was granted during 
the pendency of this appeal, the Veteran is not prejudiced by the 
Board's consideration of entitlement to a TDIU including this 
disability because the RO considered such entitlement in its 
readjudication of the claim in the June 2009 SOC and October 2009 
SSOC.  Id.

On the merits, the central inquiry is, "whether the veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training, and previous work experience, but not to his 
age or to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question of 
unemployability is a practical one, with mere theoretical 
inability to engage in substantial gainful employment not a 
sufficient basis to deny benefits, and consideration of whether a 
particular job is realistically within the physical and mental 
capabilities of the Veteran.  Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975)).  

The SSA disability determination records include a resume that 
indicates the Veteran received a B.S. in psychology and an M.A. 
in vocational counseling.  The SSA disability determination 
records also show that the Veteran worked as a Florida 
corrections officer from 2000 to 2005, as well as working for 
shorter time periods as a high school baseball coach, 7-eleven 
store clerk, and Pizza Hut shift supervisor.  His last job, with 
Pizza Hut, ended in November 2006, and since that time he has 
been unemployed.

The Veteran's employer at Pizza Hut indicated in an August 2008 
letter that the Veteran was a good employee with minor problems.  
One was that he wore sunglasses because the lights bothered his 
eyes.  Another was missing days of work due to migraine 
headaches.  The Veteran was fired because there was a rule 
requiring that there was never to be more than $150.00 in the 
cash register at any time, but there was more than that amount on 
a day that the store was robbed at  gunpoint.  Similarly, he was 
written up for absenteeism and poor performance due to his PTSD 
and migraine headaches while a Florida corrections officer and 
this prevented him from getting a law enforcement job in Iowa 
when he moved there in 2007.  When asked during the RO hearing if 
he could work a desk job, the Veteran answered that he might be 
able to do so if he were not confined to a small space and there 
were not a lot of people walking around him and he was able to 
take breaks.  The Veteran testified similarly at the Board 
hearing.  During both hearings, he indicated that the frequent 
migraine headaches and PTSD symptoms made it difficult to 
concentrate and be around other people and that his bilateral 
knee disabilities made it difficult to walk long distances and 
walk up or down stairs.  The Veteran's wife and mother similarly 
indicated the difficulties caused by the Veteran's service-
connected disabilities in their June and July 2008 letters.

At the conclusion of the RO hearing, the Veteran testified: "I 
know I don't fit the VA's parameter for unemployability, and I 
understand that," but noted that his age and the symptoms of his 
service-connected disabilities put him at a significant 
disadvantage when competing for jobs with others.  See DRO 
Hearing transcript, p. 10.

The SSA disability determination transmittal sheet indicates that 
the Veteran was found to be disabled due to knee pain status post 
arthroscopy and anxiety disorder.  The decision itself listed the 
following "severe impairments": migraine headaches, PTSD, 
chronic fatigue syndrome, history of hernia repair, arthralgia of 
the knee, and degenerative joint disease.  The decision indicated 
in conclusion that, "considering the claimant's age, education, 
work experience, and residual functional capacity, there are no 
jobs that exist in significant numbers in the national economy 
that the claimant can perform."  The SSA decision also indicated 
that the Veteran's past relevant work exceeded the residual 
functional capacity, and that his acquired job skills did not 
transfer to other occupations within the residual functional 
capacity.  Other documents attached to the SSA's disability 
determination include a physician's conclusion that light or 
medium work appears appropriate; a physical residual functional 
capacity assessment that indicates that the activities of daily 
living do not reflect severe functional limitations from a mental 
impairment; and a December 2007 case analysis from Dr. Wilson, 
attached to the mental residual functional capacity assessment, 
indicating that, at that time, the Veteran would continue to be 
capable of the residual functional capacity in the file.

The April 2008 VA general medical examination report contains 
extensive excerpts from treatment records and prior VA 
examinations as to each of the Veteran's service-connected 
disabilities.  The examiner noted that the Veteran was the 
primary source of information and was considered a reliable 
historian, and that other data were collected from the VA medical 
records and claims file.  After examining the Veteran and 
reviewing the medical records, the VA examiner listed seven 
different diagnoses and opined as to the effect of each on the 
Veteran's employability.  For migraine headaches, she found that 
there was moderate functional limitation, that the reported 
symptoms were not consistent with previous medical records, and 
that "it is at least as likely as not that the Veteran could 
work in a sedentary type of job."  For left and right knee 
degenerative changes she noted functional impairment with limited 
motion and additional functional impairment due to pain and pain 
on repeated use, and found that "it is at least as likely as not 
that the Veteran could work in a sedentary type of job."  For 
chronic fatigue syndrome, she noted mild functional limitation 
and found that "it is at least as likely as not the Veteran 
could work in sedentary type of job."  For status post 
hydrocelectomy with scar, she noted mild functional limitation.  
For hematochezia, she found that there were no current symptoms 
and mild functional limitations, and that "it is at least as 
likely as not the Veteran could work in sedentary type of job."  
She did not address the effect on employability of the Veteran's 
service-connected psychiatric disability.  In her conclusion, the 
VA examiner wrote, "In regard to whether this Veteran is 
unemployable due to his service connected conditions, in 
consideration of the type of work he has performed in the past, 
it is as  likely as not that these conditions would not preclude 
him from returning to some form of gainful, albeit sedentary, 
type of employment.  The Veteran may need to take frequent breaks 
and be allowed flexibility in schedule to maintain employment."

The Board notes that the VA examination was conducted by a 
physician's assistant (PA-C).  Such a health care provider may 
provide competent medical evidence as long as the examination and 
opinions themselves are not incomplete or otherwise insufficient.  
See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007).  The 
Board finds that, because the April 2008 VA examiner addressed 
the severity of each service connected disability and explained 
her reasoning, although briefly, that based on the nature of the 
Veteran's past work, his service-connected disabilities would not 
preclude him from returning to gainful, though sedentary, 
employment, her opinion on this question is entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. at 304.  Her conclusion was also consistent with the 
standards for determining unemployability, and she addressed the 
practical consideration of a particular type of job was 
realistically within his physical capabilities.

The Board notes that VA's Adjudication Manual Rewrite, (M21-1 
MR), pt. III, subpt. iv, ch. 3, sec. D(18)(a), indicates that 
"[r]eports of physical examinations conducted by qualified 
medical examiners other than physicians, such as nurse 
practitioners or physician's assistants, are acceptable if the 
reports are reviewed and signed by a physician."  The April 2008 
VA examination report indicates below the signature line of the 
physician's assistant that it is "awaiting signature," and then 
has a name next to the "awaiting signature" without indicating 
if that person is a physician.  Given the presumption of 
regularity and the lack of evidence rebutting it, the Board finds 
that the report satisfies this requirement.  See Johnson v.  
Shinseki, 23 Vet. App. 344 (2010).

As to the Veteran's service-connected psychiatric disability, a 
May 2008 VA psychiatric examination report prepared by a 
psychologist (PhD), diagnosed a mood disorder in addition to 
PTSD.  The VA examiner noted that the signs and symptoms of the 
Veteran's mood disorder were transient or mild and would only 
decrease the Veteran's work efficiency and his ability to perform 
occupational tasks during periods of significant stress.  Thus, 
the VA examiner concluded, he did not regard the Veteran as 
unemployable solely due to his service connected mood disorder.  
As the VA examiner explained the reasons for his conclusion based 
on an accurate characterization of the evidence of record, and 
consistent with the standards for determining unemployability, 
his opinion is entitled to substantial probative weight.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

In considering the above evidence, the Board notes that SSA, by 
virtue of being a separate disability program, employs different 
criteria than VA in determining total disability.  Thus, although 
SSA findings may well be relevant to a claim for VA benefits and 
must be discussed, they are not binding on the Board.  See 
Anderson v. Brown, 5 Vet. App. 347, 353 (1993) (citing Collier v. 
Derwinski, 1 Vet.App. 413, 417 (1991)) (although SSA disability 
findings are not binding on the Board, they are at a minimum 
evidence which cannot be ignored, and if they are not accepted, 
the Board must explain its reasons for so finding).   Under the 
VA's nonservice-connected pension program, a Veteran is 
recognized as being permanently and totally disabled if he has 
been so determined by the Commissioner of Social Security.   38 
U.S.C.A. § 1502(a)(2)(West 2002).  In this case for a TDIU, the 
Board notes that SSA specifically listed only the Veteran's 
service-connected disabilities in the documents that are the 
underpinnings for the transmittal sheet that grants the benefits.  
At his May 2010 hearing, the Veteran provided further elaboration 
regarding his belief that he is unable to work; his symptoms 
included the need to wear lower extremity braces; ongoing pain 
which makes it difficult to even get out of bed; and inability to 
be in light as it triggers his migraines.  

 A veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 38 
C.F.R. § 3.102 (2009).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   There is 
persuasive evidence that is both for and against the claim in 
this case.  With reasonable doubt being resolved in favor of the 
Veteran, the Board finds that the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


